      Case 2:19-cv-02273-WBS-AC Document 12 Filed 07/01/20 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                          EASTERN DISTRICT OF CALIFORNIA
 9
10
     Chris Patch,                                  Case No.: 2:19-cv-02273-WBS-AC
11
12                    Plaintiff,                   ORDER
13         vs.
14 Capital One Bank (USA), N.A.,
15
                  Defendant.
16
17
18
            Based on the Stipulation of counsel, the case is dismissed without prejudice,
19
     each party to bear its own attorney fees and costs.
20
            Dated: June 30, 2020
21
22
23
24
25
26
27
28
     2:19-cv-02273-WBS-AC                                                             ORDER
